  Case 15-24723              Doc 82   Filed 01/15/19 Entered 01/15/19 16:53:39      Desc Main
                                        Document     Page 1 of 7


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                             §      Case No. 15-24723
Dino Michael Bartolomei                            §      Chapter 7
Barbara Lyn Bartolomei                             §
             Debtor(s)                             §
                                                   §

                             NOTICE OF TRUSTEE’S FINAL REPORT AND
                              APPLICATIONS FOR COMPENSATION AND
                                   DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joji
Takada, Trustee of the above captioned estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee's Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:
                                       Clerk of the Court
                                       219 South Dearborn
                                       Chicago, Illinois
        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee.

       A hearing on the fee applications and any objection to the Final Report will be held as
follows:
                               Date: 2/15/19
                              Time: 10:00 A.M.
                          Location: Joliet City Hall
                                      Second Floor
                                      150 West Jefferson Street
                                      Joliet, Illinois
       If no objections are filed, upon entry of an order on the fee applications, the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.

Date Mailed:          1/15/19                       By:   /s/ Joji Takada
                                                                        Trustee
Joji Takada
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888



{00006453 / 2011 / 000 /}
                      Case 15-24723                 Doc 82           Filed 01/15/19 Entered 01/15/19 16:53:39                                      Desc Main
                                                                       Document     Page 2 of 7
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION

                   In Re:                                                                §
                                                                                         §
                   Dino Michael Bartolomei                                               §         Case No. 15-24723
                   Barbara Lyn Bartolomei                                                §
                                                                                         §
                                          Debtors                                        §

                                                          SUMMARY OF TRUSTEE'S FINAL REPORT
                                                          AND APPLICATIONS FOR COMPENSATION


                                The Final Report shows receipts of                                                                 $                   351,501.00
                                and approved disbursements of                                                                      $                   343,261.52
                                                                         1
                                leaving a balance on hand of                                                                       $                       8,239.48


                              Claims of secured creditors will be paid as follows:


                                                                                              NONE


                              Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                                  Interim Payment             Proposed
                                         Reason/Applicant                             Total Requested             to Date                     Payment
                    Trustee Fees: Joji Takada                                        $             5,000.00 $                          0.00 $              5,000.00
                    Trustee Expenses: Joji Takada                                    $                 22.20 $                         0.00 $                    22.20
                    Attorney for Trustee Fees: Meltzer Purtill
                    Stelle LLC                                                       $             6,500.00 $                  6,500.00 $                         0.00
                    Attorney for Trustee Expenses: Meltzer
                    Purtill Stelle LLC                                               $               180.80 $                    180.80 $                         0.00
                    Accountant for Trustee Fees: Callero and
                    Callero LLP                                                      $               796.00 $                          0.00 $                796.00
                    Charges: US Bankruptcy Court Clerk                               $               350.00 $                          0.00 $                350.00
                    Other: Law Offices of Zane Zielinski PC                          $             1,650.00 $                  1,650.00 $                         0.00
                    Other: Law Offices of Zane Zielinski PC                          $               206.35 $                    206.35 $                         0.00
                                Total to be paid for chapter 7 administrative expenses                                             $                       6,168.20
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 15-24723            Doc 82     Filed 01/15/19 Entered 01/15/19 16:53:39            Desc Main
                                               Document     Page 3 of 7

                Remaining Balance                                                     $                2,071.28


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 31,625.02 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 6.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount       Interim Payment to
     Claim No.          Claimant                  of Claim             Date               Proposed Payment
                        Americredit Financial
                        Services, Inc. Dba Gm
     1                  Financ                   $              0.00 $                0.00 $                  0.00
     2                  Cavalry Spv I, Llc       $           963.70 $                 0.00 $                 63.12
                        Ashley Funding
                        Services, Llc Its
     3                  Successors And           $             16.40 $                0.00 $                  1.07
                        Quantum3 Group Llc As
     4                  Agent For             $              560.49 $                 0.00 $                 36.71
                        Americredit Financial
                        Services, Inc. Dba Gm
     5                  Financ                   $          9,626.33 $                0.00 $             630.48
                        Americredit Financial
                        Services, Inc. Dba Gm
     6                  Financ                   $        14,761.34 $                 0.00 $             966.79
     7                  Sprint                   $           629.85 $                 0.00 $                 41.25




UST Form 101-7-NFR (10/1/2010) (Page: 2)
          Case 15-24723           Doc 82    Filed 01/15/19 Entered 01/15/19 16:53:39             Desc Main
                                              Document     Page 4 of 7

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Capital One Bank
     8                  (USA), N. A.            $             299.00 $               0.00 $               19.58
                        Capital One Bank
     9                  (USA), N. A.            $           1,061.56 $               0.00 $               69.53
                        Midland Credit
                        Management Inc As
     10                 Agent For               $           1,509.45 $               0.00 $               98.86
                        American Infosource Lp
     11                 As Agent For           $              903.13 $               0.00 $               59.15
                        American Infosource Lp
     12                 As Agent For           $            1,021.93 $               0.00 $               66.93
                        American Infosource Lp
     13                 As Agent For           $              271.84 $               0.00 $               17.81
                Total to be paid to timely general unsecured creditors                $                2,071.28
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                               Prepared By: Joji Takada
                                                                                     Trustee




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 15-24723             Doc 82   Filed 01/15/19 Entered 01/15/19 16:53:39             Desc Main
                                             Document     Page 5 of 7



     Joji Takada, Chapter 7 Trustee
     6336 North Cicero Avenue, Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
  Case 15-24723              Doc 82   Filed 01/15/19 Entered 01/15/19 16:53:39    Desc Main
                                        Document     Page 6 of 7


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                             §       Case No. 15-24723
Dino Michael Bartolomei                            §       Chapter 7
Barbara Lyn Bartolomei                             §
             Debtor(s)                             §
                                                   §

                                      CERTIFICATE OF SERVICE

To: See attached Service List

I, the undersigned attorney, certify that I served a copy of NOTICE OF TRUSTEE’S FINAL
REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO
OBJECT (NFR) upon the person(s) listed above by mailing the same by First Class U.S. Mail at
Chicago, Illinois on the date set forth below, unless a copy was served electronically which
occurs automatically upon the filing of the aforesaid documents with the Clerk of the Bankruptcy
Court through the CM/ECF system.

Dated: 1/15/19                                          /s/ Joji Takada
                                                      Bankruptcy Trustee
Prepared by:

Joji Takada
TAKADA LAW OFFICE, LLC
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00010923 / 2014 / 004 /}                         1
  Case 15-24723              Doc 82     Filed 01/15/19 Entered 01/15/19 16:53:39                       Desc Main
                                          Document     Page 7 of 7


                                                SERVICE LIST


     Dino Michael Bartolomei             AmeriCredit Financial Services, Inc. dba   Cavalry SPV I, LLC
     Barbara Lyn Bartolomei              GM Financ                                  500 Summit Lake Drive, Ste 400
     5048 Switch Grass Lane              P O Box 183853                             Valhalla, NY 10595
     Naperville, IL 60564                Arlington, TX 76096



     Ashley Funding Services, LLC its    Quantum3 Group LLC as agent for            AmeriCredit Financial Services, Inc.
     successors and assigns              Sadino Funding LLC                         dba GM Financ
     Resurgent Capital Services          PO Box 788                                 P O Box 183853
     PO Box 10587                        Kirkland, WA 98083-0788                    Arlington, TX 76096
     Greenville, SC 29603-0587


     Sprint                              Capital One Bank (USA), N.A.               Midland Credit Management Inc as
     Attn Bankruptcy Dept                PO Box 71083                               agent for MIDLAND FUNDING LLC
     PO Box 7949                         Charlotte, NC 28272-1083                   PO Box 2011
     Overland Park KS 66207-0949                                                    Warren MI 48090



     American InfoSource LP as agent     American InfoSource LP as agent for
     for Verizon                         DIRECTV, LLC
     PO Box 248838                       PO Box 5008
     Oklahoma City, OK 73124-8838        Carol Stream, IL 60197-5008



              Thomas F. Fezzey fezzey@gmail.com
              David L Kane dkane@cranesimon.com,
               jmunoz@cranesimon.com;jdan@cranesimon.com
              Cari A Kauffman ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
              Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
              Joji Takada trustee@takadallc.com, jtakada@ecf.epiqsystems.com
              Zane L Zielinski trustee@zanezielinski.com, fax@zanezielinski.com




{00010923 / 2014 / 004 /}                                 2
